PER CURIAM.
The provisions of LSA-R.S. 12:223 represent the minimum that is required by law. A corporation is free to adopt bylaws that exceed the minimum disclosure that is required by law. In this case, the by-law in effect at the time inspection was sought was extremely broad, effectively allowing inspection of “any part of the association’s business such as the books, files or correspondence ...” Narrative billing records are not excluded from inspection under this broad grant; nevertheless they may be protected to the extent that these records contain privileged information. Accordingly, the decisions of the Court of Appeal and the district court are reversed and this case is remanded to the district court to conduct an in camera inspection of the requested records to determine if the records contain privileged material and, if so, to order the redaction of any privileged information.
WRIT GRANTED; LOWER COURT DECISIONS REVERSED; CASE REMANDED TO DISTRICT COURT FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS COURT’S RULING.